Berry, Chief Justice,
concurring:
I concur with the decision in this case as indicated in the first part of the opinion of the Court, but disagree with the propriety of some of the dissertation in the latter part of the opinion regarding procedural formalism, stability of the rule of law and the obligations of counsel to his clients. In the main, such discourse was not necessary for the decision of this certified case and in some instances was not applicable to the questions involved.
I am authorized to state that Justices Caplan, Haden and Sprouse join in this concurrence.